          Case 1:18-mj-00086-SAB Document 31 Filed 05/29/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     SETH HARRISON
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                     Case No. 1:18-mj-00086-SAB

12                      Plaintiff,                  STIPULATION TO ADVANCE
                                                    SURRENDER DATE; ORDER
13    vs.

14    SETH HARRISON,                                Judge: Hon. Stanley A. Boone

15                     Defendant.

16
17            IT IS HEREBY STIPULATED, by and between the parties hereto, and through their
18   respective attorneys of record, that the surrender date for Seth Harrison, to the United States
19   Bureau of Prisons to commence service of his term of incarceration, may be advanced to no later
20   than 5:00 p.m., on Friday, June 5, 2020. The current surrender date is Friday, June 30, 2020. All
21   other conditions of Mr. Harrison’s release shall remain in full force and effect.
22            Mr. Harrison wishes to begin serving his term of incarceration in advance of the current
23   June 30, 2020 reporting date. Undersigned counsel has informed the United States Marshals
24   Office of Mr. Harrison’s request. The government has no objection to this request.
25   //
26   //
27   //
28   //
       Case 1:18-mj-00086-SAB Document 31 Filed 05/29/20 Page 2 of 3


 1                                           Respectfully submitted,

 2                                           HEATHER E. WILLIAMS
                                             Federal Defender
 3
 4   DATED: May 28, 2020                     /s/ Matthew Lemke
                                             MATTHEW LEMKE
 5                                           Assistant Federal Defender
                                             Attorney for Defendant
 6                                           SETH HARRISON

 7
 8                                           MCGREGOR SCOTT
                                             United States Attorney
 9
10   DATED: May 28, 2020                     /s/ William Taylor
                                             WILLIAM TAYLOR
11                                           Special Assistant U.S. Attorney
                                             Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Harrison, Seth [1:18-mj-00086-SAB]
     Stipulation to Advance Surrender Date     -2-
       Case 1:18-mj-00086-SAB Document 31 Filed 05/29/20 Page 3 of 3


 1                                              ORDER

 2            IT IS SO ORDERED. The date for Seth Harrison to surrender to the United States

 3   Bureau of Prisons for service of his term of incarceration is hereby advanced from June 30, 2020,

 4   to June 5, 2020, at no later than 5:00 p.m. All other conditions of Mr. Harrison’s release shall

 5   remain in full force and effect.

 6
 7   IT IS SO ORDERED.

 8   Dated:     May 29, 2020
 9                                                    UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Harrison, Seth [1:18-mj-00086-SAB]
     Stipulation to Advance Surrender Date          -3-
